IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10053
                         Summary Calendar



RONALD DEAN LOWE,

                                         Plaintiff-Appellant,


versus

JOHN VANCE,

                                         Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:96-CV-2685-P
                        - - - - - - - - - -
                            July 1, 1997
Before KING, JOLLY, and DENNIS, Circuit Judges.

PER CURIAM:*

     The magistrate judge improperly granted Ronald Dean Lowe,

Oklahoma inmate #219027, leave to proceed on appeal in forma

pauperis (IFP).   Lowe has at least three strikes, pursuant to 28

U.S.C. § 1915(g), which bars Lowe from IFP status.     See Lowe v.

Cantrell, No. 96-10408 (5th Cir. Aug. 20, 1996) (unpublished;

dismissing as frivolous an appeal from the dismissal, for

frivolousness, of a civil rights complaint); Lowe v. Cantrell,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
No. 96-6288 (10th Cir. Jan. 7, 1997) (unpublished; affirmance of

denial of leave to file a complaint IFP due to three prior

strikes under § 1915(g)); Lowe v. Doe, No. 96-CV-402 (N.D. Tex.

July 26, 1996) (dismissal, pursuant to § 1915, of civil rights

complaint).

     Nothing in the record indicates that the exception to the

statutory bar applies in this case.   IT IS ORDERED that the

earlier order granting leave to proceed IFP is VACATED.   Lowe has

thirty days in which to pay the $105 filing fee.   Failure to make

timely payment will result in the dismissal of the appeal for

want of prosecution.   See 5th Cir. R. 42.3.1.2.

     APPEAL DISMISSED IF FULL FILING FEE NOT PAID.




                                 2